DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 8/13/2021.  Amendments made to the claims and the Applicant's remarks have been entered and considered. 
Claim 1 has been amended.

Response to Arguments
Applicant's arguments filed 8/13/2021 have been fully considered but they are not persuasive.
Applicant argued that pending claim 1 of the present application further distinguishes over Chun in that the magnetic conductive body is for interacting with the permanent magnet, such that the vibrator is configured to tend towards a balanced position in the linear movement path in a non-activated state (hereinafter referred as feature 2, emphasis added).  As to the above feature 2, Applicant respectfully submits that this feature is not disclosed by Chun since Chun recites "the magnet 600 and the weight 700 is elastically supported within the case 100 by the first elastic member 810" (see Chun, paragraph [0063]). In other words, in Chun, the first elastic member 810 functions so that the magnet 600 and the weight 700 (the Examiner believes that they correspond to "vibrator" in this application) tend towards a balanced position in the linear movement path in a non-activated state. By comparing the above feature 2 with the recitation of Chun, Applicant submits that in order to achieve "the vibrator tending towards a balanced position in the linear movement path in a non-activated state," the technical solution adopted by Chun is obviously different from the above feature 2, and is exactly what the present application intends to avoid. Therefore, Applicant respectfully submits that the above feature 2 is not disclosed by Chun. 

Applicant further argued that one skilled in the art has no motivation to combine the feature "a linear movement support" (that is, the above feature 1) into Chun for the following reason.
Chun recites "the first elastic member 810 adds elastic force to the magnet 600 and the weight 700 in the vertical direction, thereby facilitating the vertical translation of the magnet 600 and the weight 700" (see Chun, paragraph [0068]), "the second elastic member 820 adds elastic force to the weight 700 and the magnet 600 like the first elastic member 810, thereby facilitating the vertical translation of the magnet 600 and the weight 700" (see Chun, paragraph [0070]), "by such a structure of magnetic force lines and the first elastic member 810 and the second elastic member 820, the magnet 600 and the weight 700 become a negative stiffness state at the time of vibration" (see Chun, paragraph [0082]) and "if the magnet 600 becomes a negative stiffness state, then the damping value of the magnet 600 increases, thereby generating an effect that the response speed which the magnet 600 vibrates is faster" (see Chun, paragraph [0085]).   Accordingly, it can be seen that in Chun, "the first elastic member 810 and the second elastic member 820" are important for achieving "negative stiffness state" of the 
This argument is not persuasive because the haptic actuator of Chun and the linear vibration motor of Li are analogous devices with substantially the same function.  The modification of Chun according to Li would not destroy Chun or change its principle of operation.   The rejection does not propose to replace the elastic members 810,820 of Chun.   Applicant’s argument that the modification would degrade the response speed of Chun is speculation unsupported by evidence. The rejection has proper motivation in Li, specifically for the advantageous benefit of guiding movement of the vibrator 600,700 such that the vibrator 600,700 vibrates more smoothly as taught by Li (para[0046]:4-11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 2016/0247368) in view of Li (CN 205430016 U).
As to claim 1, Chun shows (FIG. 3) A linear vibration motor (haptic actuator para[0031], FIG. 3), comprising: 
a magnetic conductive body 200 (core 200 is made of SPCC material para[0042]); 
a vibrator 600,700 comprising a permanent magnet 600; and 
wherein the magnetic conductive body 200 is provided in a direction of the linear movement path (vertical direction para[0054]) near the vibrator 600,700 for interacting with the permanent magnet 600, such that the vibrator 600,700 is configured to tend towards a balanced position in the linear movement path (vertical) in a non-activated state (magnet 600 and weight 700 are capable of performing the claimed function), and 

Chun does not show 
a linear movement support, and
wherein the vibrator is mounted on the linear movement support and adapted to move along a linear movement path delimited by the linear movement support.
As to both bullets, Li shows (FIG. 4,8)
a linear movement support 103, and
wherein the vibrator 3 is mounted on the linear movement support 103 and adapted to move along a linear movement path delimited by the linear movement support 103 (para[0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration motor of Chun to have: 
a linear movement support 103, and
wherein the vibrator 600,700 is mounted on the linear movement support 103 and adapted to move along a linear movement path delimited by the linear movement support 103
as taught by Li, for the advantageous benefit of guiding movement of the vibrator 600,700 such that the vibrator 600,700 vibrates more smoothly as taught by Li (para[0046]:4-11).
As to claim 2/1, Chun in view of Li was discussed above with respect to claim 1 and Chun further shows (FIG. 2 and 3):
the permanent magnet 600 is a ring shaped permanent magnet 600 (para[0056]), and the ring shaped permanent magnet 600 is adapted for axial movement (vertical movement para[0054]); and 
wherein the magnetic conductive body 200 is a magnetic core 200 passing through a center of the ring shaped permanent magnet 600.
Chun does not show: 
wherein the linear movement support comprises at least two guide shafts; and
the ring shaped permanent magnet 600 is adapted for axial movement along the guide shafts.
As to both bullets, Li shows (FIG. 4,8):
the linear movement support 103 comprises at least two guide shafts 103, and
the mass 3 is adapted for axial movement along the guide shafts 103 (para[0046]:1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration motor of Chun in view of Li to have: 
wherein the linear movement support 103 comprises at least two guide shafts 103, and
the ring shaped permanent magnet 600 is adapted for axial movement along the guide shafts 103
as taught by Li, for the advantageous benefit of guiding movement of the vibrator 600,700 such that the vibrator 600,700 vibrates more smoothly as taught by Li (para[0046]:4-11).
As to claim 3/2/1, Chun in view of Li was discussed above with respect to claim 2 and Chun further shows (FIG. 2 and 3) wherein the vibrator 600,700 further comprises a ring shaped mass block 700, the ring shaped permanent magnet 600 and the ring shaped mass block 700 being fixed together (para[0062]:1).
Chun does not show the guide shafts passing through the ring shaped mass block longitudinally.
Li shows (FIG. 4,8) the guide shafts 103 passing through the mass 3 longitudinally (para[0045]:7-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration motor of Chun in view of Li to have the guide shafts 103 passing through the ring shaped mass block 700 longitudinally as taught by Li, for the advantageous benefit of guiding movement of the vibrator 600,700 such that the vibrator 600,700 vibrates more smoothly as taught by Li (para[0046]:4-11).
As to claim 5/1, Chun in view of Li was discussed above with respect to claim 1 and Chun further shows (FIG. 2 and 3) control coils 310,320 positioned at both ends of the magnetic conductive body 200 respectively, wherein the control coils 310,320 when powered on generate an electromagnetic field, to control the vibrator 600,700 to move along the linear movement path (vertical direction para. [0054]).
As to claim 6/1, Chun in view of Li was discussed above with respect to claim 1 and Chun further shows (FIG. 2 and 3) an upper housing 120 and a base 110, wherein the magnetic conductive body 200 is fixed in the upper housing 120 and the base 110 (FIG. 3, para[0043],[0038]).
Chun does not show the linear movement support is fixed in the upper housing and the base.
Li shows (FIG. 4,8) the linear movement support 103 fixed to upper shell 2 and lower support 102 ( para[0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration motor of Chun in view of Li to have the linear movement support 103 is fixed in the upper housing 120 and the base 110 as taught by Li, for the advantageous benefit of guiding movement of the vibrator 600,700 such that the vibrator 600,700 vibrates more smoothly as taught by Li (para[0046]:4-11).
As to claim 7/6/1, Chun in view of Li was discussed above with respect to claim 1 and Chun further shows (FIG. 2 and 3) wherein an anti-collision portion 910,920 is provided between the vibrator 600,700 and at least one of the upper housing 120 and the base 110, to prevent the vibrator 600,700 from contacting the at least one of the upper housing 120 and the base 110, and wherein the anti-collision portion 910,920 is made of a material capable of absorbing collision (elastic rubber para[0071]).
As to claim 8/1, Chun in view of Li was discussed above with respect to claim 1 and Chun further describes an electronic device, comprising a linear vibration motor according to claim 1 (para[0001]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chun (US 2016/0247368) in view of Li (CN 205430016 U) and Aoyagi et al. (US 2009/0146509, hereinafter Aoyagi).
As to claim 4/2/1, Chun in view of Li was discussed above with respect to claim 2 except for the vibrator further comprises sleeves adapted for matching with the guide shafts.
Aoyagi shows (FIG. 4) a sleeve 80 adapted for matching with a guide shaft 70 (para[0038]:1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vibration motor of Chun in view of Li to have sleeves 80 adapted for matching with the guide shafts 103 as taught by Aoyagi, for the advantageous benefit of maintaining a uniform gap between the coils and the vibrator 600,700 and obtaining stable vibrations as taught by Aoyagi (para[0038]:1-6).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kuriyama (US 5,424,591 A) teaches that SPCC is known to be soft iron (col.3:38-40);
Odajima (US 2011/0101796 A1) shows two guide shafts;
Furuichi et al. (US 2013/0278084 A1) shows a vibration generator with a guide with a shaft bearing;
Aoyagi et al. (US 2009/0146509) shows a vibration actuator with a guide, a shaft bearing 80 and dampers 50,51.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832